Case 1:17-cr-00582-JMS-WRP Document 807 Filed 06/21/19 Page 1 of 5             PageID #:
                                  8697


 WILLIAM P. BARR
 Attorney General
 ROBERT S. BREWER, JR.
 United States Attorney
 MICHAEL G. WHEAT, CBN 118598
 JOSEPH J.M. ORABONA, CBN 223317
 JANAKI S. GANDHI, CBN 272246
 COLIN M. MCDONALD, CBN 286561
 Special Attorneys to the Attorney General
 United States Attorney’s Office
 880 Front Street, Room 6293
 San Diego, CA 92101
 619-546-8437/6695/8817/9144
 michael.wheat@usdoj.gov

 Attorneys for the United States of America

                    UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                              Cr. No. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,
                                              MOTION TO PRECLUDE IMPROPER
                          Plaintiff,          CLOSING ARGUMENT
              v.

  KATHERINE P. KEALOHA, et al.,

                         Defendants.




       1.     During a recent sidebar at trial, counsel for Louis Kealoha stated his

 intent to argue, as the United States understands it, that when Gerard Puana gets

 angry, he acts on that anger. More specifically, counsel stated that part of the theory

 of his case is that the anger Gerard Puana displayed in June 2011 (when he was

 arrested for unlawful entry into a dwelling), tends to prove that Gerard Puana
Case 1:17-cr-00582-JMS-WRP Document 807 Filed 06/21/19 Page 2 of 5            PageID #:
                                  8698


 committed the mailbox theft in June 2013. This is an improper propensity argument

 and cannot be made at closing.1

       2.     Rule 404(a) states, “Evidence of a person’s character or character trait

 is not admissible to prove that on a particular occasion the person acted in

 accordance with the character or trait.” Fed. R. Evid. 404(a). Louis Kealoha’s

 planned closing argument runs headlong into this rule. He has no evidence that

 Gerard Puana took the mailbox in June 2013. Accordingly, he must stretch to argue

 that when Gerard Puana gets angry, he commits crimes. That argument is pure

 propensity.2 And it is improper. See United States v. Curtin, 489 F.3d 935, 943 (9th

 Cir. 2007) (“Rule 404 . . . renders inadmissible evidence of a person’s general

 character if used to show propensity or proclivity”; “[c]haracter evidence . . . tends

 to distract the trier of fact from the main question of what actually happened on the

 particular occasion. It subtly permits the trier of fact to reward the good man and to




 1
        Counsel also elicited testimony about a “coffee cup” incident (also on June
 27, 2011) and an incident involving Gerard Puana and a roommate at Sand Island.
 The same analysis applies to these facts as well.
 2
        In a prior filing with the Court, defense counsel specifically spelled out the
 improper propensity argument, claiming a certain exhibit was admissible because it
 was “relevant to show Gerard Puana’s propensity to behave erratically and
 irrationally under certain circumstances.” ECF No. 443 at 3 (emphasis added). This
 line of argument is exactly what Rule 404 prohibits.
        (ECF No. 443 was the Kealohas’ response in opposition to the United States’
 prior motion in limine to preclude reference to Gerard Puana’s criminal history and
 alleged drug use, located at ECF No. 396.)
                                           2
Case 1:17-cr-00582-JMS-WRP Document 807 Filed 06/21/19 Page 3 of 5          PageID #:
                                  8699


 punish the bad man because of their respective characters despite what the evidence

 in the case shows actually happened”).

       Moreover, even while facts surrounding these prior events were admitted into

 evidence, this does not permit improper propensity arguments. See, e.g., United

 States v. Brown, 327 F.3d 867, 871-872 (9th Cir. 2003) (improper to make

 propensity argument from evidence admitted solely under Rule 404(b) to establish

 intent).3 With regard to defense testimony, much of the June 2011 and Sand Island

 evidence was admitted for limited impeachment purposes.4 Defense counsel’s

 argument must be tethered to that purpose. And regardless of the specific grounds

 for admitting any piece of evidence, under no circumstances do the rules of evidence

 permit the argument proffered by Defendant Louis Kealoha here.

 //




 3
        Beyond being legally improper, counsel’s intended argument is factually
 unsupported. There is no evidence that Gerard Puana was “angry” the day of the
 alleged mailbox theft in June 2013. The evidence showed that, on June 21, 2013, he
 spent time with out-of-town family, and then went home. He then went to a family
 function the next day. There are no facts from which counsel can reasonably infer
 that Gerard Puana was “angry” on June 21, 2013.
 4
        Some of these facts were admitted over objection by the United States. The
 Court had specifically limited the testimony of Gerard Puana’s neighbor to what
 Gerard Puana was wearing on the day of his unlawful entry. Nonetheless, counsel
 for Louis Kealoha took the witness down a path that led her to testify that Gerard
 Puana was the man who “broke” into her house on June 27, 2011 (or something to
 that effect). Even despite the Court’s prior ruling, counsel for Louis Kealoha
 repeated that improper statement during subsequent questioning. Given the Court’s
 ruling on the appropriate scope of testimony, counsel should be prohibited from
 characterizing the event in that way in closing.
                                           3
Case 1:17-cr-00582-JMS-WRP Document 807 Filed 06/21/19 Page 4 of 5    PageID #:
                                  8700


       The defense should be prohibited from making improper propensity

 arguments in closing.

 Dated: June 21, 2019.               Respectfully submitted,

                                     WILLIAM P. BARR
                                     United States Attorney General
                                     ROBERT S. BREWER, JR.
                                     United States Attorney

                                     /s/ Colin M. McDonald
                                     MICHAEL G. WHEAT
                                     JOSEPH J.M. ORABONA
                                     JANAKI S. GANDHI
                                     COLIN M. MCDONALD
                                     Special Attorneys to the Attorney General




                                      4
Case 1:17-cr-00582-JMS-WRP Document 807 Filed 06/21/19 Page 5 of 5            PageID #:
                                  8701




                   UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII
                                                  Cr. No. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,
                                                  CERTIFICATE OF SERVICE
                      Plaintiff,
         v.
  KATHERINE P. KEALOHA, et al.,
                      Defendants.


 IT IS HEREBY CERTIFIED that:
       I, Colin M. McDonald, am a citizen of the United States and am at least

 eighteen years of age. My business address is 880 Front Street, Room 6293,

 San Diego, CA 92101-8893.

       I am not a party to the above-entitled action. I have caused service of the

 foregoing on all parties in this case by electronically filing the foregoing with the

 Clerk of the District Court using its ECF System, which electronically notifies them.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June 21, 2019.



                                               /s/ Colin M. McDonald
                                               COLIN M. MCDONALD




                                           5
